Gomez v Santiago (2016 NY Slip Op 00610)





Gomez v Santiago


2016 NY Slip Op 00610


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Tom, J.P., Sweeny, Gische, Kapnick, JJ.


70 304328/11

[*1]Hector Gomez, Plaintiff-Respondent,
vIsaac M. Santiago, et al., Defendants, The City of New York, et al., Defendants-Appellants.


London Fischer LLP, New York (Amy Kramer of counsel), for appellants.
Louis A. Badolato, Roslyn, for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered October 23, 2014, which, inter alia, denied the motion of defendants City of New York and Welsbach Electric Corp. (Welsbach) for summary judgment dismissing the complaint and all cross claims as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Dismissal of the complaint and all cross claims as against the City and Welsbach is warranted in this action involving a motor vehicle accident between plaintiff's van and a car driven by defendant Santiago and owned by defendant Salgado. Plaintiff testified that as he approached the intersection he saw that the traffic signal was flashing yellow, and Santiago stated that as he approached the intersection he was faced with a flashing red signal. Both drivers also testified that they saw the respective flashing signals before they neared the intersection, and understood what the signals meant. Accordingly, the record establishes that the flashing traffic signals caused no confusion, and were not a proximate cause of this accident (see e.g. Minemar v Khramova, 29 AD3d 750 [2d Dept 2006]; Bisceglia v International Bus. Machs., 287 AD2d 674 [2d Dept 2001], lv denied 98 NY2d 605 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK